Citation Nr: 0502750	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 30, 1996 for 
the grant of service connection for pulmonary sarcoidosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for pulmonary 
sarcoidosis with an effective date of August 30, 1996.  A 
notice of disagreement was received in January 2003, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in October 2003.  In 
connection with this appeal, the veteran had requested a 
Board hearing , but he withdrew his hearing request in March 
2004.

The veteran also perfected an appeal on the issue of the 
proper effective date assigned for a grant of service 
connection for PTSD.  However, in January 2004, the veteran's 
representative withdrew this appeal pursuant to 38 C.F.R. 
§ 20.204 (2003).   

In January 2004, the veteran's representative argued that a 
VA Form 9 submitted in October 2003 was a timely notice of 
disagreement with a July 2003 rating decision which denied 
service connection for lumbar spine and kidney disabilities.  
The question of the adequacy and timeliness of any notice of 
disagreement to the July 2003 rating decision is not 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for the grant of service connection 
for pulmonary sarcoidosis and is, therefore, referred to the 
RO for appropriate action.

In December 2004, the veteran's representative argued that 
the effective date assigned for the grant of service 
connection for pulmonary sarcoidosis should be September 11, 
1992.  In the same communication, the representative argued 
that there was clear and unmistakable error (CUE) in a May 
1994 RO decision which denied service connection for 
pulmonary sarcoidosis.  A clear and unmistakable error claim 
may not be inextricably intertwined with an earlier effective 
date claim if the earlier effective date claim is not 
dependent upon evidence of record at the time of the earlier 
decision being challenged on the grounds of clear and 
unmistakable error.  See generally Livesay v. Principi, 15 
Vet. App. 165, 177 (2001).  Under the circumstances of this 
case, the Board does not view the claim of clear and 
unmistakable error to be inextricably intertwined with the 
earlier effective date issue which is currently on appeal.  
The newly raised claim of clear and unmistakable error in the 
May 1994 rating decision is hereby referred to the RO for 
appropriate action.  The following decision of the Board is 
limited to the earlier effective date issue.  


FINDINGS OF FACT

1.  Entitlement to service connection for pulmonary 
sarcoidosis was denied by rating decision dated May 16, 1994; 
a notice of disagreement was not received to initiate an 
appeal from that determination. 

2.  On August 30, 1996, a communication was received which 
the RO construed as a request to reopen the claim of 
entitlement to service connection for pulmonary sarcoidosis.   

3.  A request to reopen the claim of entitlement to service 
connection for pulmonary sarcoidosis was not received prior 
to August 30, 1996.  

4.  By rating decision in February 2002, the RO determined 
that entitlement to service connection for pulmonary 
sarcoidosis was warranted, effective August 30, 1996. 


CONCLUSIONS OF LAW

1.  The May 16, 1994, rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002). 

2.  The criteria for entitlement to an effective date prior 
to August 30, 1996, for the grant of service connection for 
pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 
3.400 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

With regard to VA's duty to notify a claimant of the 
information and evidence necessary to substantiate a claim, 
the VCAA is not applicable in this case.  Here, the veteran 
filed notice of disagreement as to the effective date of the 
grant of service connection.  In VAOPGCPREC 8-2003, VA's 
General Counsel reasoned that there is nothing in the 
language of 38 U.S.C.A. § 5103, or in the VCAA's legislative 
history, indicating Congressional intent to require VA to 
give section-5103(a) notice when VA receives an NOD which 
relates to a "downstream element" of a claim, i.e., an 
earlier effective date.  The General Counsel's rationale was 
that VA's duty to give notice of the information and evidence 
necessary to substantiate a claim is triggered by VA's 
receipt of a complete or substantially complete application.  
In the present case, it appears that adequate VCAA notice was 
furnished to the veteran in December 2001 regarding his 
service connection claim. 

However, notwithstanding the inapplicability of the VCAA with 
regard to the duty to notify in this instance, the record 
shows that the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date.  The discussions in 
the rating decision, statement of the case and correspondence 
from the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, a letter dated in January 2004 effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the January 2004 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The record as 
it stands includes sufficient competent evidence to decide 
the effective date claim.  

Analysis

The record shows that an earlier claim of service connection 
for pulmonary sarcoidosis was denied by a rating decision 
dated in May 1994.  The veteran was notified of that 
determination the same month.  The veteran then had one year 
from the date of notice of the decision to file a notice of 
disagreement to initiate an appeal.  See generally 38 
U.S.C.A. § 7105. 

In June 1994, the veteran wrote that he was requesting a copy 
of his service medical records in order that he might perfect 
his appeal for service connection and for nonservice-
connected pension.  The Board finds that this communication 
does not satisfy the definition of an informal claim as it 
does not identify the benefit sought. The Board further notes 
the veteran used the word "might" in the communication 
which does not indicate a definite intent to appeal the May 
1994 denial.  The communication did not meet the requirements 
of a notice of disagreement.  See 38 C.F.R. §  20.201.

A communication was received in August 1994 wherein he 
expressly referred to an April 1994 rating decision (which 
decision denied nonservice-connected pension and an increased 
rating for left wrist disability).  Although the veteran made 
reference to the fact that he had been denied a claim linked 
to herbicide exposure, there no indication that he desired to 
seek appellate review of such claim.  The remainder of the 
veteran's letter indicates that he was dissatisfied with the 
denial of his claim for nonservice-connected pension.  The 
Board finds this communication does not indicate an intent to 
reopen the claim of entitlement to service connection for 
pulmonary sarcoidosis.  

During the one-year appeal period, several communications 
were received from the veteran and his then representative in 
connection with claims for pension and PTSD.  None of these 
communications met the criteria for a notice of disagreement 
to the May 1994 rating decision.  The Board also notes that 
various items of evidence pertaining to various issues were 
received during the one-year period from the May 1994 notice 
of denial.  However, to the extent that any such records may 
have been pertinent to the sarcoidosis issue, the filing of 
such evidence did not extend the time period for filing a 
notice of disagreement.  38 C.F.R. § 20.304. 

Based on a review of the evidence, the Board must conclude 
that the May 1994 rating decision became final due to failure 
of the veteran to file a timely notice of disagreement as 
required by 38 U.S.C.A. § 7105.  The May 1994 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  However, a 
claim of service connection that has been the subject of a 
prior final denial can be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  With 
exceptions not here applicable, if service connection is 
granted pursuant to an application to reopen, the effective 
date of the resulting award can be no earlier than the date 
of receipt of the new application.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(r).

A communication which was received at the RO on August 30, 
1996, was construed by the RO as a request to reopen the 
claim of entitlement to service connection for pulmonary 
sarcoidosis.  In a May 1998 rating decision, the RO 
apparently found new and material evidence to reopen the 
claim, but proceeded to deny on the merits.  The veteran 
filed a timely notice of disagreement to the May 1998 rating 
decision.  A statement of the case was issued, and the 
veteran filed a timely substantive appeal.   

Before the appeal was certified to the Board, the RO 
subsequently granted service connection for sarcoidosis by 
rating decision in February 2002.  The RO assigned an 
effective date of August 30, 1996, based on the communication 
received that date which the RO construed as the request to 
reopen.   

A review of the claims file reveals no communication of 
record dated subsequent to the date of notification of the 
May 1994 rating decision, but prior to August 30, 1996, which 
indicates any intent to reopen the claim of entitlement to 
service connection for pulmonary sarcoidosis.  Various 
written communications were received from the veteran, a 
prior representative, and his current representative during 
the period from May 1994 to August 30, 1996.  However, these 
communications addressed other issues, such as PTSD or 
pension, and did not include any language which could 
reasonably be construed as a request to reopen his 
sarcoidosis claim.  

The veteran's representative appears to argue that certain 
evidence received prior to August 30, 1996, constituted a 
request to reopen.  However, the May 1994 rating decision did 
not deny the claim on the basis that the veteran had 
sarcoidosis which was not compensable in degree.  Therefore, 
the provisions of 38 C.F.R. § 3.157(b) do not apply. 

In conclusion, the Board is unable to find any communication 
received prior to August 30, 1996, which constituted a 
request to reopen the veteran's claim of service connection 
for pulmonary sarcoidosis.  Entitlement to an effective date 
prior to August 30, 1996, for the grant of service connection 
is not warranted.  


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


